Citation Nr: 1701776	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma. 

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, personality disorder, bipolar disorder, or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for PTSD and declined to reopen the claim for service connection for reactive airway disease (previously denied as pleurisy and claimed respiratory problems).  In a subsequent September 2010 rating decision, the RO continued the denial of service connection for PTSD and reopened the claim for reactive airway disease, but continued to deny the claim.  

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has recharacterized the issue on appeal.  A change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  38 C.F.R. §§ 4.13, 4.97 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Here, the Veteran's current claim of service connection for asthma is based on the same factual basis as the previous claim.  Further, the evidence reflects that the current diagnosis of asthma is, at best, a progression of the former diagnosis (reactive airway disease, previously denied as pleurisy and lung condition) for which service connection was denied.  Thus, new and material evidence is necessary to reopen the claim.  Id.

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's PTSD claim as entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for Gulf War Syndrome has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6). 

In the decision below, the Board grants the Veteran's claim to reopen service connection.  The claims for service connection for an acquired psychiatric disorder and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2002, the RO denied service connection for pleurisy, claimed as respiratory problems, on the basis that there was no link established between any in-service event and any current disability.  

2.  In April 2006, the RO continued the prior denial of service connection for pleurisy on the basis that new and material evidence had not been submitted.  The Veteran received notice of the decision but did not disagree and the decision became final. 

3.  Evidence received since the April 2006 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for asthma and therefore is material evidence.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for asthma.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim to reopen entitlement to service connection for asthma.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated January 2002, the Veteran was denied service connection for a lung condition on the basis that there was no established link between any in-service event and any current disability.  The Veteran filed a notice of disagreement (NOD) in February 2002 and the Statement of the Case (SOC) was issued in April 2002.  The Veteran did not perfect an appeal on the matter.  

The Veteran attempted to reopen his claim for service connection for a lung condition in July 2005.  The RO denied the claim in an April 2006 rating decision, on the basis that new and material evidence had not been submitted.  The Veteran did not file a NOD.

In October 2009, the Veteran again filed to reopen his claim for service connection for a lung condition.  

Since the April 2006 rating decision, evidence added to the claims file includes VA treatment records, private medical records, and a September 2010 VA examination.  

A September 2006 private medical record notes exposure to a plant explosion now with current restrictive airway disease and shortness of breath.  See 2006 private treatment records.  The Veteran was afforded a VA examination in September 2010.  The VA examiner stated that the Veteran's claimed disability pattern was related to asthma, after noting that the Veteran had a history of dyspnea.  The VA examiner gave a clinical diagnosis of asthma.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final April 2006 rating decision.  

The Veteran has a current disability related to asthma and has reported respiratory symptoms in-service and since service.

Thus, new evidence submitted since the RO's April 2006 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's April 2006 decision, and reopening the claim of service connection for asthma is warranted.  The Veteran's appeal is granted only to this extent.  





ORDER

New and material evidence having been received, the application to reopen a claim for service connection for asthma is granted. 


REMAND

Asthma

The Veteran contends that service connection is warranted for his lung condition, now diagnosed as asthma.  He claims that he was exposed to burning oil wells while actively serving in the Gulf War.  See December 2009 VA Form 21-4138 (Statement in Support of Claim).

On an October 1991 Report of Medical History, the Veteran reported that he was exposed to smoke from burning oil and was experiencing pain in his chest.  The Veteran's 1992 Separation exam notes that the Veteran was experiencing occasional, intermittent pain in his chest, especially in the presence of offending odors.  Subsequent to service, the Veteran was diagnosed with acute chest pain and pleurisy.  See September 2001 West Jefferson Medical Center. 

In September 2010, the Veteran was afforded a VA examination.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran had claimed a disability pattern related to asthma, a disease with a clear and specific etiology and diagnosis, and it was not at least as likely as not that the Veteran's asthma was the result of a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The Board finds that this opinion is inadequate.  While the VA examiner opined that the Veteran's symptoms supported a diagnosis of asthma, the examiner did not provide any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

To the extent that the Veteran has raised a separate theory of entitlement regarding any respiratory symptoms as a part of Gulf War syndrome, that issued has been referred to the AOJ for appropriate action.  See April 2010 VA Form 21-4138 (Statement in Support of Claim).

Therefore, the Board remands the case, in order that a new VA opinion be obtained as to whether the Veteran's current asthma was caused by or related to the Veteran's in-service environmental exposures. 

Acquired psychiatric disability

The Veteran contends that service connection is warranted for his acquired psychiatric disability, to include PTSD, mood disorder, personality disorder, bipolar disorder, or depression, as a result of stressors he experienced while in service.  See October 13, 2009 VA Form 21-4138 (Statement in Support of Claim).

The Veteran's personnel records confirm that the Veteran served in Southwest Asia during Operation Desert Shield/Desert Storm.  The Veteran contends that killing and seeing dead and mangled bodies while fighting causes him to have nightmares and flashbacks.  See October 28, 2009 VA Form 21-4138 (Statement in Support of Claim).  The Veteran also states that he continuously feared for his life.  See October 2010 Notice of Disagreement.

The Veteran provided an October 2009 opinion from his private physician who stated that the Veteran has been treated there for a number of different diagnoses, including PTSD.  The physician stated that the Veteran was treated in January 2005 and prescribed medication for high reactivity to stress and anxiety due to PTSD.  See October 2009 Statement from Dee Dee Luke, M.D. 

The Veteran was afforded a VA examination in September 2010.  The VA examiner noted that the Veteran was very difficult to interview and that the results of the Veteran's Minnesota Multiphasic Personality Inventory (MMPI) test were exaggerated.  The examiner reviewed the Veteran's reported psychiatric history, as well as the note from his private physician.  However, the VA examiner found that based on the interview, mental health examination, the record, and psychological testing, the Veteran's diagnosis was consistent with Mood Disorder, NOS, and Personality Order, NOS, rather than PTSD.  In addition, although the VA examiner found that the Veteran did have some mood instability, the mood instability  were not related to his combat exposures.  

The Board finds that the October 2009 opinion is inadequate to establish a diagnosis of PTSD, as the physician did not discuss the DSM-IV/V requirements in relation to the Veteran's symptoms.  Furthermore, the physician did not opine on whether the Veteran's diagnosis was as likely as not caused by or related to his in-service stressors. 

The Board also finds that the September 2010 VA opinion is inadequate.  While the VA examiner opined that the Veteran's symptoms supported a diagnosis of mood and personality disorders, rather than PTSD, the examiner did not provide a rationale as to whether the Veteran's mood instability was caused by or related to the Veteran's in-service stressors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Furthermore, the VA examiner did not opine on whether the Veteran's bipolar disorder and depression, which were diagnosed in his VA treatment records, were caused by or related to the Veteran's in-service stressors.  See  2010, 2012, 2013, and 2015 VA treatment records.

For these reasons, the Board remands the case, so that a new VA opinion can be obtained regarding whether any current acquired psychiatric disability, to include PTSD, mood disorder, personality disorder, bipolar disorder, or depression, is caused by or related to the Veteran's active service, to include his reputed in-service stressors. 

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -V). 79 Fed. Reg. 45,093-02, 45,094  (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders. The appeal was certified prior to August 4, 2014, the effective date of the regulatory change. The regulatory change implementing the DSM-5 criteria applies only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014. The new provisions do not apply to claims certified for appeal to the Board prior to the effective date. See 80 Fed. Reg. 14,308-01, 14,308  (March 19, 2015). 

Prior to obtaining a VA addendum opinion, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2016.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated since September 2016. 

2. Then return the Veteran's claim file to the September 2010 VA examiner to determine the nature and etiology of the Veteran's claimed asthma.  If the examiner is unavailable, the claim file must be provided to an examiner who is qualified to give an opinion on the Veteran's asthma, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma began during active service; or, is related to any incident of service. 

In formulating the opinion, the examiner should determine the likelihood that the Veteran's current asthma was caused by in-service environmental exposures as opposed to some other cause.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim. 

3. Then the Veteran's claim file should be returned to the September 2010 VA examiner to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  If the examiner is unavailable, the claim file must be provided to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric disorder, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner should provide an opinion regarding whether the Veteran has a current psychiatric disorder that is related to service.  Specifically, the examiner is asked to address whether the Veteran's identified stressors meet the criteria under 38 C.F.R. § 3.304(f)-fear of hostile military or terrorist activity. (The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.)

If the Veteran meets DSM-IV criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to the above stressors and/or any other in-service stressors. 

If the Veteran meets the criteria for any psychiatric diagnoses other than PTSD, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD had its clinical onset during active service or is related to any incident of service.

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must specifically comment on the October 2009 private medical opinion and the 2010, 2012, 2013, and 2015 VA medical records and reconcile any discrepancies between those reports. If the examiner rejects any diagnosis previously rendered, the examiner must specifically state why he or she believes the diagnosis was in error. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim. 

4. After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


